*386The opinion of the court was delivered by-
Ross, J.
By the pleadings and facts found by the County Court, two questions are raised. 1. Whether a creditor who has had disallowed by the commissioners a portion of one of several claims or items of a claim against an estate, can, on the return of the report of the comimissoners to the Probate Court, by an appeal, carry to the County Court the item, the whole or a portion of which has been disallowed, and leave the allowance of the other items remaining in the Probate Court a valid judgment or judgments against the estate ? or does the appeal vacate the entire action of the commissioners and the Probate Court in regard to the matters submitted between such creditor and the estate ? 2. Whether, in case the administrator has sufficient funds to pay all the debts allowed agqinst the estate, and the time limited by the Probate Court for their payment has elapsed, it is necessary for the creditor who has an allowance in his favor to obtain a'specific order in the Probate Court for the payment of such allowance before he cau maintain a suit against the administrator on his official bond for the recovery of the sum allowed ?
I. Section 12, c. 53, of the Gen. Sts gives to commissioners appointed by the Probate Court, “ power to try and decide upon all claims which by law survive against or in favor of executors or administrators, except claims for the possession of or title to real estate.” Their powers could not be well stated in more general and comprehensive terms. No pleadings are necessary in the trial of these claims. There is no such thing as a misjoinder of actions in such trials, but each item or specification of claim is to be passed upon without regard to its nature. By section nine it is made the duty of the executor or administrator, when a creditor has presented a claim against the estate, to “ exhibit the claims of the deceased in set-off to the claims of the creditor,” and it is provided that the commissioners shall ascertain and allow the balance' against or in favor of the estate as they shall find the same to be.” By section eleven it is enacted, “The commissioners shall make report of their doing to the Probate F0urt embracing-lists of all claims presented or exhibited in set-off, and stating *387how much was allowed and how much disallowed, together with the final balance, whether in favor of the creditor or the estate.” When their report is thus made and returned to the Probate Court, it becomes a judgment in that court between each creditor named therein and the estate; and if unappealed from, forms the basis on which the estate is distributed, so far as the creditors are interested therein. The real question at issue between the parties is, whether the judgment between the creditor and the estate is a separate judgment, for each claim presented, or a general judgment for the balance found, in which all the separate claims pro and eon are merged. If the former, the prosecutor had the right to remove but one of his several claims by appeal to the County Court, and the several allowances of the others remain separate judgments against the estate ; but if the latter, the appeal carried all the claims pro and con to the County .Court, and the judgment in that court against the prosecutor concludes his right to pursue the administrator on his official bond, as he has no claim on which to pursue the estate or administrator. The language of section nine can have its natural and ordinary import only by holding that the allowance of the commissioners is of the balance against or in favor of the estate. Finding and stating the balance by the commissioners is unnecessary, if the allowance of each claim against or in favor of the estate is a separate judgment. We think that all the provisions of the statute relative to proceedings for the allowance of claims before commissioners, are only consistent with holding that the judgment is for the balance, and that all the separate claims or items of claim, as well against, as in favor of, the estate, are merged in one judgment between the creditor and the estate for such balance. This is analogous with the proceedings in all other courts. All claims presented are adjusted which can be shown under the form of action on trial. Here there is no form of action. The object of the proceedings is, expeditiously and inexpensively to settle all claims between the creditor and the estate, and determine which is indebted to the other, and the exact amount of such indebtedness. The different claims adjusted have the same relation to the final balance and judgment that a bill of particulars or a specification of claims *388has in common-law courts, or the different items of account in book-account actions. In the case at bar, the estate exhibited in set-off, both before the commissioners and in the County Court, a claim sufficiently large to absorb all the claims presented by the prosecutor, and to leave a large balance due the estate. If this claim had been established, against the prosecutor in the County Court, on his theory there would have been two judgments in his favor in the Probate Court, and a larger judgment against him certified from the County Court. There is no provision for setting off in the Probate Court one of these judgments against the other two, and allowing only the balance. The judgment of the commissioners, unappealed from, is conclusive of the rights existing between the creditor and estate in the Probate Court; and when appealed from, the judgment certified from the County Court or the Supreme Court, is equally conclusive and binding in regard, to such rights. Allen, admr. v. Rice, 22 Vt. 333 ; Morse, exr. v. Law, admx. 44 Vt. 561, are to the same import, so far as this question is considered in them.
II. Under our system of jurisprudence, the Probate Court is a tribunal created almost entirely for the settlement of estates. Its jurisdiction of such settlements is complete; and common-law or equity courts do not interfere, except to aid that court. Hence it has been universally "held that a party cannot resort to the common-law courts in matters touching the settlement of estates, until he has exhausted the power of the Probate Court to furnish him relief. In estates represented insolvent, it has been uniformly held, and that by repeated decisions, that before a creditor having a claim allowed against an estate can pursue the administrator or executor individually or on his official bond, to secure payment of such claim, he must have procured a decree of the Probate Court in which the estate is being settled, ordering the payment of his claim or some portion of it. Probate Court v. Saxton, 17 Vt. 623; Bank of Orange County v. Kidder, 20 Vt. 519; Prolate Court v. Chapin, 31 Vt. 373 ; Prolate Court v. Kimball, 42 Vt. 320. Such is the express provision of the statute. Gen. Sts. c. 53, ss. 38, 42.
*389We do not think that the decree of the Probate Court relied upon by the prosecutor does order .the administrator to pay the prosecutor’s claims ; but viewed in the light of the circumstances attending the making of the order, it seems to have been carefully worded, so as not to order the payment of this claim.
For both of these reasons we think the pro-forma judgment of the County Court for the prosecutor was erroneous.
Judgment reversed, and judgment’ for defendant to recover costs.